Citation Nr: 1110248	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-30 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for peripheral neuropathy of the left upper extremity.  

2.  Entitlement to service connection for tinnitus, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a psychiatric disorder, claimed as anxiety, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from November 1984 to September 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues of service connection for tinnitus and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A claim of service connection for peripheral neuropathy was denied in June 2002.  The decision was not appealed.  Evidence presented since the June 2002 decision does not raise a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  The June 2002 RO decision denying a claim of service connection for peripheral neuropathy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim of service connection for peripheral neuropathy has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letter dated in June 2008.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated. 

In the June 2008 letter, the RO included an explanation of VA's duty to assist in obtaining records and providing a medical examination or opinion where necessary.  The letter requested that the appellant sign and return authorization forms providing consent for VA to obtain his private medical records and that the appellant submit any evidence that the claimed conditions existed from service to the present time, any treatment records pertaining to the claim, any medical evidence of current disabilities, and any evidence linking the claimed conditions to service or a service-connected disability.  The letter also provided the definitions of "new" and "material," though this information was provided in conjunction with the application to reopen a claim of service connection for a cervical spine disorder.  

The August 2009 statement of the case informed the Veteran of the reasons for the previous denials and described what evidence would be necessary to substantiate the element required to establish service connection that was found insufficient in the previous denial, and the claim was readjudicated in a January 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his application to reopen, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Additionally, VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Application to Reopen

Claims of service connection for peripheral neuropathy were previously denied, most recently in June 2002.  That decision is final based on the evidence then of record.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection was previously denied because the evidence did not indicate that peripheral neuropathy onset in service or was causally related to service or a service-connected lumbar spine disability.  Evidence considered at the time of the prior decisions included service, VA, and private medical records.  

Evidence associated with the record in conjunction with the application to reopen includes VA and private treatment records and statements from the Veteran alleging a link between the service-connected cervical spine disability and the reported peripheral neuropathy.  The evidence also includes original copies of the Veteran's service medical records.  Initially, the Board notes that the service medical records submitted by the Veteran are not new because they are duplicates of the service medical records previously considered by VA.  The VA and private treatment records and statements are "new," in that they were not previously seen.  This evidence is not material, however, because it fails to cure the defect presented by the previous decision, namely the lack of competent evidence that the Veteran has peripheral neuropathy which onset in service or is causally related to service or a service-connected disability.  In this case, the newly obtained evidence does not competently suggest a connection between the Veteran's reported symptoms of numbness and service or service-connected disabilities.  The Board acknowledges that the Veteran believes that such a connection exists.  The Veteran has not submitted medical evidence, such as studies or opinions, in support of this belief or reported continuity of symptomatology since service, however, and he is not otherwise competent to assert that a link exists.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Thus, the Board finds that new and material evidence has not been submitted, and the request to reopen is denied.

ORDER

New and material evidence has not been presented to reopen a claim of service connection for a low back disorder.  The request to reopen is denied.


REMAND

Further development is needed on the claim of service connection for anxiety.  Review of the record indicates that there are outstanding VA treatment records pertaining to the Veteran's psychiatric complaints.  See June and October 2008 VA medical records (reflecting prescription of anti-depressant by VA in May 2008).  These records must be requested and associated with the file, if available.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further development is also needed on the claim of service connection for tinnitus.  Review of the record indicates that a private physician has determined that the Veteran's tinnitus is secondary to the service-connected cervical spine disability.  See December 2007 Rinehart Clinic treatment record.  The physician did not provide a rationale, however; as a result, service connection is not warranted based on this determination alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  A VA examination with nexus opinion is warranted, however.  See 38 U.S.C.A. § 5103A(d).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, relevant VA treatment records, to include those dating before June 2, 2008.  Ask the Veteran about the existence of any outstanding non-VA treatment records.  All reported records should be requested.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the reported tinnitus.  The examiner is requested to state whether it is at least as likely as not that tinnitus onset in service or was caused or aggravated by service or a service-connected disability.  The examiner is requested to provide a rationale for any opinion expressed.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by each examiner, and this fact should be acknowledged in the report.

3.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


